Citation Nr: 1310095	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for fibromyositis of the left ankle (hereinafter "left ankle disorder"), to include as secondary to the service-connected knee and/or right ankle disabilities.  

2. Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected knee and/or right ankle disabilities.  

3. Entitlement to service connection for clawing of bilateral fifth toes with callosities on the sole of the foot at the level of the fifth metatarsal head (hereinafter "foot disorder"), to include as secondary to the service-connected knee and/or right ankle disabilities.  

4. Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease patellofemoral joint, left knee, formerly diagnosed as chondromalacia patella of the left knee (hereinafter "left knee disability").  

5. Entitlement to an evaluation in excess of 10 percent for the service-connected right knee sprain, formerly diagnosed as chondromalacia patella of the right knee (hereinafter "right knee disability").  

6. Entitlement to a compensable evaluation for the service-connected right ankle sprain, formerly diagnosed as fibromyositis of the right ankle (hereinafter "right ankle disability").  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  

These matters came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a March 2007 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida, issued by the Montgomery, Alabama RO.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence, which does not reveal any additional documents pertinent to the present appeal.  

The issues of entitlement to service connection for the claimed left ankle and foot disorders, and of entitlement to increased evaluations for the service-connected left knee, right knee and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matters on appeal have been accomplished.  

2. The Veteran's original claim of service connection for a left ankle disorder was denied by an unappealed rating decision in October 1994, of which the Veteran was advised in October 1994.  

3. The evidence received since the October 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for a left ankle disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The unappealed October 1994 rating decision, which denied service connection for a left ankle disorder, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

2. New and material evidence has been received, and the claim for service connection for a left ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (hereinafter "Court") (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011); see also Jandreau.  In certain instances lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (hereinafter "VCAA") and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision the Board reopens the claim for service connection for a left ankle disorder.  Since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Merits of the Claim-New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Veteran is seeking to reopen his claim for service connection for a left ankle disorder.  The Board presently reopens the claim.  

In an unappealed rating decision in October 1994, the RO denied the Veteran's claim for service connection for a left ankle disorder.  The RO based this determination on a finding that service treatment records failed to show findings referable to a left ankle disorder.  The October 1994 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  At the time of this denial, the pertinent evidence of record included service treatment records and an August 1994 VA general examination report.  

Evidence submitted since the October 1994 rating decision, includes written statements from the Veteran, VA treatment records and VA examination reports.  

The Veteran recently sought to reopen his claim in September 2006.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence was revised in August 2001.  The change in the law, however, pertains only to claims filed on or after August 29, 2001.  Because the Veteran's request to reopen was initiated after August 2001, his case will be adjudicated by applying the law currently in effect.  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id.  at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the October 1994 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, VA treatment records show treatment for left ankle pain and swelling.  Also, a February 2007 VA joints examination addressed the relationship between the Veteran's claimed left ankle disorder and his service-connected knee disabilities.  Moreover, the Veteran has presented various statements in support of his claim, which have included description of the development of the claimed left ankle disorder.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly received evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds the lay evidence presented by the Veteran, along with VA treatment records showing treatment to the left ankle and the February 2007 VA examination, to generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed left ankle disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

For these reasons, the Board finds that the additional evidence received since the October 1994 rating decision warrants a reopening of the Veteran's claim of service connection for a left ankle disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle disorder and, to that extent only, the claim to reopen is granted.  


REMAND

In his claim for service connection, received in September 2006, the Veteran asserted that he currently experiences bilateral foot and ankle disorders that are related to his service-connected bilateral knee and right ankle disabilities.  The Board notes that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5.  

The central inquiry before the Board is whether the Veteran has left ankle and foot disorders that:

1. Were caused or aggravated by his already service-connected disorders, to include his right and left knee disabilities and/or right ankle disability, or; 
2. Are directly related to military service.  

The post-service clinical and lay record contains competent evidence that the Veteran currently experiences a left ankle disorder and a foot disorder.  In this regard, an August 1984 VA general examination report reveals the Veteran has been diagnosed with a history of bilateral, equivocal, lateral ankle swelling, but otherwise unremarkable ankles examination.  In September 2006 the Veteran underwent VA treatment for bilateral foot pain after reporting a history of foot problems for the previous few months.  The examining physician observed the Veteran's shoes were worn out from the outside of both feet.  His pulses were observed to be normal, but it was observed that he had calluses on both sides because of malalignment issues.  A VA treatment record, dated in December 2006, shows that the Veteran complained of bilateral foot pain, especially on the lateral side of both of his feet, and of calluses on both sides.  The examining physician noted that the Veteran continued to experience a lot of pain in his feet.  The physician observed that the Veteran had gained 25 pounds over the previous five years, and that he had complained of a knee problem several years prior and a foot problem a few years prior.  He was assessed with an impression of bilateral foot pain, most likely because of malalignment problems.   The Veteran was subsequently diagnosed with bilateral foot and ankle problems, which were at times attributed to malalignment problems, which may involve the service-connected knee disabilities.  See Kahana, 24 Vet. App. at 438 (the Board may permissibly draw "inference[s] based on the evidence," as long as any inference resulting in a medical determination is independent and cited).  

In February 2007, the Veteran underwent VA joints examination.  Here, the examiner noted that the service treatment records were without reference to problems with the left ankle.  The Veteran reported a history of problems with calluses along the lateral margins of both feet for the past two years.  The examiner noted the Veteran had been seeing a podiatrist for this, and had the calluses shaved down "a good bit."  The examiner indicated the Veteran had not modified his shoe wear yet, and reiterated that the callous problem was a recent onset.  On physical examination, the examiner observed the Veteran was able to get in and out of his chair with ease, he was able to get on and off the examining table with ease, and he walked with a normal gait.  Examination of both ankles revealed no swelling or effusion, and the findings were symmetric in both ankles.  Also, there was no pain on examining the ankle at any point, the ankles were characterized as stable, there was no anterior drawer sign, and subtalar motion was described as good.  Examination of both feet revealed only some recently shaved callosities under the fifth metatarsal head bilateral, and bilateral claw toe of the fifth toes, which appeared to be a congenital problem.  There was no increased limitation of motion due to weakness, fatigability, or incoordination during the examination, and repetitive use was not an issue.  X-ray studies accompanying the report indicate an impression of left and right ankles that were radiographically within normal limits.  The Veteran was diagnosed with right recurrent ankle sprain, and clawing bilateral fifth toes with callosities on the sole of the foot at the level of the fifth metatarsal head.  

The February 2007 examiner noted that the Veteran's diagnosis of chondromalacia in his service medical record was never supported or substantiated, and was not a clinical diagnosis because it was not confirmed by arthroscopy or with an MRI scan of the knee.  The examiner clarified the initial diagnosis of the Veteran's original knee problems as a sprain to the knee of the medial collateral ligament.  The examiner opined that the Veteran had recurrent ankle sprain problems while in the military, as was shown in his service treatment records.  However, the examiner concluded that it was highly unlikely that the Veteran's ankle problem was a result of his knee injury.  The examiner also concluded that the Veteran's foot problems were of recent onset; therefore it was highly unlikely that they were related to anything "going on with him while he was in the military."  The Board finds this opinion, the only of record addressing the claimed left ankle and foot disorders, to be deficient in several respects.  First, the examiner failed to address the Veteran's lay assertions with respect to the claimed left ankle and foot disorders in the examination report.  For an opinion to be adequate in this matter, it must expressly address the lay assertions of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Second, the examiner failed to provide explanation or rationale for the opinion that the Veteran's claimed disorders were not related to his military service.  The probative value of medical opinion evidence, among other factors, is based on whether a clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Third, the examiner failed to address the relevant provisions regarding aggravation provided in 38 C.F.R. § 3.310.  

Because VA undertook development to provide a VA examination to evaluate the claimed left ankle disorder and foot disorder, the Board must ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As the clinical and lay record contains evidence of both foot and left ankle symptomatology, as the Veteran has been service-connected for right and left knee disabilities, and as the clinical record indicates that the foot and left ankle problems may be attributable to malalignment issues, the Board finds an additional VA examination and medical opinion is required for an adequate determination of the etiology of any current left ankle and foot disorders.  See 38 U.S.C.A. § 1110, 1310 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Accordingly, the Board finds that a new examination and supplemental opinion is in order.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also, given that the Veteran's last VA joints examination was provided over 6 years ago, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the service-connected left knee, right knee and right ankle disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

This review must be conducted with a review of the claims folder including Virtual VA.  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to request that the Veteran identify all healthcare providers that have treated him for his bilateral knees, ankles and feet, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  After securing any necessary release forms, with full address information, the RO/AMC should request that all records of medical treatment not currently associated with the claims file should be requested.  All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2. After the development described above is completed, the RO/AMC must arrange for a VA examination with an appropriate clinician.  The purpose of the examination is to determine the current nature and etiology of the claimed left ankle and bilateral foot disorders.  The examiner should include a discussion of the historical evidence, and any current pathology found, regarding the left ankle and feet, along with the review of the reported symptomatology.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  All indicated tests and studies must be performed.  


The examiner should answer the following questions: 

a) Is it at least as likely as not that any diagnosed left ankle and/or foot disorder is caused by or, alternatively, aggravated by (a chronic worsening of the underlying condition) any service-connected disability, to specifically include the right and left knee disabilities and/or the right ankle disability? The examiner is reminded that the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing symptoms during or after service, reporting to sick call, and undergoing treatment.  

b) If the Veteran is determined not to have any left ankle or foot disorder that was proximately caused or aggravated by a service-connected disability, the examiner should state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has any left ankle or foot disorder that had its onset in service or is otherwise etiologically related to service.  

c) The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

d) The examiner should be notified that the term "aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  The examiner must note that, by regulation, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

3. After the development described above is completed, the RO/AMC must arrange for a VA examination with an appropriate clinician.  The purpose of the examination is to determine the current severity of the Veteran's left knee, right knee and right ankle disabilities.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  The examiner should also be provided with the applicable diagnostic criteria for evaluating the knee and the ankle and should reference these criteria when providing his or her evaluation.  All indicated tests and studies must be performed.  

The examiner must take a detailed history from the Veteran and review the lay record.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  

Specifically, the examiner should provide an opinion in terms that are consistent with the rating criteria for rating limitation of motion of the knee (Diagnostic Codes (hereinafter "DCs) 5260 and 5261), for rating recurrent subluxation or lateral instability of the knee (DC 5257), for rating ankylosis of the knee (DC 5256), and for rating cartilage, semilunar, dislocated and/or removed (DCs 5258 and 5259); and for rating limitation of motion of the ankle (DC 5271), specifically considering the guidance of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).  

Finally, the examiner should comment on the functional effects of the Veteran's bilateral knee and right ankle disabilities on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

4. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished an SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


